782 F.2d 1044
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID WEBB, Plaintiff-Appellant,v.SYLVANIA POLICE DEPARTMENT, Defendant-Appellee.
85-3476
United States Court of Appeals, Sixth Circuit.
12/13/85

ORDER
BEFORE:  ENGEL, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the response of the appellant to this Court's show cause order and the November 19, 1985, order of the district court denying an extension of time for the notice of appeal.


2
It appears from the record that the judgment was entered April 24, 1985.  The notice of appeal filed on June 18, 1985 was 25 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  This Court remanded the case to the district court on October 4, 1985, for consideration of appellant's request for extension of time.  On November 19, 1985, the district court denied the request for extension of time.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.